Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-9 allowed.                                                                                               
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence D. Eisen (41009) on 2021-03-19.
The application has been amended as follows (addition in underline): 
Amend claim 1 as follows:
A power supply to provide welding power, comprising:
a first printed circuit board (PCB) disposed on a primary side of the power supply; 
a first set of components mounted on the first PCB including a boost converter and a boost converter heat sink; 
a second PCB disposed on the primary side of the power supply, wherein the second PCB comprises a totality of a main inverter and a main inverter heat sink, wherein the main inverter is configured to invert DC voltage supplied by the boost converter;
a third PCB disposed on a secondary side of the power supply; 
a second set of components mounted on the third PCB; and 

Amend claims 10-15 as follows:
Cancel claims 10-15.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
While Achtner (OM 2233 with US 6489591 (‘951) as reference) discloses:
A power supply to provide welding power, comprising:
a first board (e.g. 8 Figure 11-1 same as 83 Fig 2 of ‘951) disposed on a primary side of the power supply (as shown Figure 11-1, same as described col 4 lines 46-48 of ’951); 
a first set of components (shown connected to PM1 block diagram Figure 7-1, same as col 4 lines 45-48, 54 of ’951) mounted on the first board including a boost converter (shown as part of PM1 Figure 7-1, same as described col 4 lines 46-48 of ’951) and a boost converter heat sink (e.g. 6 Figure 11-5, same as 33 Fig 2 of ’951); 
a second board disposed on the primary side of the power supply, wherein the second PCB comprises a main inverter (See Figure 7-1. Circuit Diagram LSNUB as part of PM1, same as snubber at 85 read as at least part of the main inverter of ’951) and a main inverter heat sink (e.g. 7 Figure 11-5, same as 57 Fig 2 of ’951), wherein the main inverter is configured to invert DC voltage supplied by the boost converter (plug 18 with boost relay plugged therein, Fig.11-1);
a third board (400 Figure 11-1, same as board on which 93 are mounted Fig 5 of ’951) disposed on a secondary side of the power supply (shown across windings Figure 7-1, same as “outside of the primary circuit” col 5 line 25 of ’951); 
a second set of components (e.g. located atop 400 Figure 11-1, same as 93 Fig 5 of ’951) mounted on the third board; and 
a transformer stage (e.g. transformers shown Figure 7-1, same as 25 Fig 2 of ’951) coupling the primary side of the power supply to the secondary side of the power supply, wherein the first board the second board and the third board are independently detachable from the power supply (shown Figure 11-1, Figure 11-5 Figure 11-6; same as 93 shown detached Fig 4, 83 and 85 shown detached –Fig 6, removal of 85 without removing 83 via sliding out of 70 Fig 6 col 4 lines 26-30 of ’951), and wherein the boost converter heat sink and the main inverter heat sink are opposed to one another and define a cooling channel that is configured to conduct heat away from the first board and the second board (via 3 Figure 11-4, same as fan 29 of ’951)
of claim 1
however Achtner does not explicitly teach/disclose:
“printed circuit board”
nor does Achtner explicitly teach/disclose: 
“a second board disposed on the primary side of the power supply, wherein the second PCB comprises a totality of a main inverter”
while Chen (US 2006/0048968) teaches:
printed circuit board (e.g. 3, Fig.3)
and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chen as pointed out above, in Achtner, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “lower fabricating cost and promote utilization efficiency. Besides, obstruction of other electronic parts can be avoided so as to facilitate fabrication process and strengthen market competitive power.” (paragraph [0008]);
Neither Achtner nor Chen discloses or teaches: “a second board disposed on the primary side of the power supply, wherein the second PCB comprises a totality of a main inverter” which is not fairly suggested to one of ordinary skill even after consideration of the prior art of record. Furthermore there is no motivation or teaching to render obvious the combination as a whole. 
This is further discussed/detailed in the interview summary, see attached.
The examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues, no documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841